20

21

22°

23

24

25

26

27

28

  
    

4
y+

Ls . we Plaintiff,

his,

 

OR THE SOUTHERN DI

Sa

D.. GEORGE SWEIGERT

JASON GOODMAN,

Defendant

 

 

 

MOTION FOR LEAVE TO EXTEND TIM

COMPLAINT WITH COUNTERCLAIM AND THIRD-PARTY COMPLAINT

Defendant, Jason Goodman, Pro Se move

to file a response to the Second Amended Compl

(“Plaintiff”) which will include an amended counterclaim and a new third party complaint, and

states as follows:
1. The non-party Steve Outtrim is a |
Outtrim has participated in coordi

Goodman’s business, personal life

v Goodman 3:17-cv-00601-MHL

Plaintiffs motion to intervene. The motion was denied as the court in Virginia

recognized the frivolous nature of
process. Outtrim’s inappropriate
demonstration of pattern and prac

of process intended to increase the

MOTION FOR LEAVE TO EXTEND TIME TO RESPOD

COUNTERCLAIM AND THIRD-PARTY COMPLAINT|-

JL.

nt 103 Filed 11/14/19 Page 1 of 4

ES DISTRICT COURT

STRICT OF NEW YORK

Case No.: 1:18-cv-08653-VEC-SDA

MOTION FOR LEAVE TO EXTEND TIME
TO RESPOND TO SECOND AMENDED
COMPLAINT WITH COUNTERCLAIM
AND THIRD-PARTY COMPLAINT

t TO RESPOND TO SECOND AMENDED

& this Honorable Court for an extension of time

aint filed by Plaintiff, D. George Sweigert

‘nown associate of Plaintiff. In the past,
nated activities with Plaintiff intended to disrupt
and legal Defense. In the Virginia suit, (Steele

Outtrim wrote a declaration in support of

their claims and their attempt to abuse the legal
+mail of November 7, 2019 represents a
ice of frivolous intervention attempts and abuse

se proceedings.

1D TO SECOND AMENDED COMPLAINT WITH
1

 

 

 
 

10

11

12

13

14

19

20

21

22

23

24

25.

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Docum

6.
7.
WHEREFORE, Defendant, Jason Goodm

Order (1) granting her Motion for an Extension o

ent 103 Filed 11/14/19 Page 2 of 4

This new development has underlying causes and consequences that have given

rise to the need for a counterclaim

against Outtrim.

against Plaintiff and a third-party complaint

Defendant had no way of anticipating this new development would occur in such

close proximity to the filing deadl

ne.

The filing of the motion for leave jwas delayed one day by the Veteran’s Day

holiday closure of the court on M

Plaintiff has been granted liberal |

nday November 11.

eave by the court to file, refile, amend and re-

amend numerous motions and pleadings throughout the course of this matter. In

the interest of serving equal justic

>, Defendant’s motion should be granted.

No party would be prejudiced by the extension.

The time to respond has not expired.

an, hereby requests that the Court enter an

r Time; (2) providing Defendant with an

extension of time to file his response to the Second Amended Complaint with counterclaim and

third party complaint until on or before November 21, 2019; and (3) awarding Defendant such

further relief as the Court deems appropriate.

MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO SECOND AMENDED COMPLAINT WITH
COUNTERCLAIM AND THIRD-PARTY COMPLAINT -/2

 

 
10
11
12

13

15
16
17
18

19
20
21
22
23
24
25
26
27

28

 

each. bende 4 i. A.

Case 1:18-cv-08653-VEC-SDA Document)103 Filed 11/14/19 Page 3 of 4

I hereby attest that the pleadings herein are accurate and true under penalties of perjury.

Further, I hereby attest that the attached exhibits are accurate and true copies of source

documents as described.

Signed this 14 day of November 2019

~ poe
we
rae f
a é
“ f

ZL

  

 

CE,

 
 

7

MOTION FOR LEAVE TO EXTEND TIME TO RESPOND) TO SECOND AMENDED COMPLAINT WITH

COUNTERCLAIM AND THIRD-PARTY COMPLAINT -

 

 

Jason Goodman, Defetdant, Pro S¢
252 7" Avenue Apt 69

New York, NY 10001
(323) 744-7594
truth@crowdsourcethetruth.org

 
L Lakh t i I aastrestl =

Case 1:18-cv-08653-VEC-SDA Document 103 Filed 11/14/19 Page 4of4

CERTIFICATE OF/SERVICE

I hereby certify that on November 14, 2019, a true copy of the foregoing was sent via email

to the following:

D. George Sweigert
C/O General Delivery
Rough & Ready, CA 95975

Signed this 14 _ day of November 2019

PG =

it Jason Goodman, Defendant, Pro Se
252 7th Avenue Apt 6s
New York, NY 10001
(323) 744-7594

truth@crowdsourcethetruth.org

 

 
